NICE SYSTEMS LTD. 22 Zarchin Street PO Box 690 Ra’anana 43107, Israel October 8, 2013 VIA EDGAR Craig Wilson Senior Assistant Chief Accountant Division of Corporation Finance United States Securities and Exchange Commission Washington, D.C. 20549 RE: NICE-Systems Ltd. Form 20-F for the Fiscal Year Ended December 31, 2012 Filed March 25, 2013 File No. 000-27466 Dear Mr. Wilson: Consistent with the telephone conversation on October 3, 2013 between Ms. Laura Veator, Staff Accountant, and Andrew Rodman of Bryan Cave LLP, counsel to NICE-Systems Ltd. (“NICE”), this letter will confirm that NICE was granted an additional ten business days to respond to the comment letter from the staff of the Division of Corporation Finance of the Securities and Exchange Commission, dated September 26, 2013, in order for NICE to fully consider and respond to all points raised therein.Accordingly, NICE intends to provide its response on or before October 24, 2013. If you have any questions concerning the foregoing, or require any additional information, please call me at +972-9-7753911. Sincerely, /s/ Eran Porat Eran Porat Corporate VP, Finance CC:Ms. Laura Veator
